USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
HIMELDA MENDEZ AND ON BEHALF OF DOC # —_.
ALL OTHER PERSONS SIMILARLY DATE FILED: ___2/18/2020
SITUATED,

Plaintiff,

-against- 19 Civ. 11135 (AT)

J. CREW GROUP, INC.. ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ letters dated February 11 and 14, 2020, ECF Nos. 14 and 16,
it is hereby ORDERED that:

1. By March 17, 2020, Defendant shall file its motion to dismiss;
2. By April 7, 2020, Plaintiff shall file his opposition; and
3. By April 21, 2020, Defendant shall file its reply, if any.

SO ORDERED.

Dated: February 18, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
